NAPTON, J.
We concur, in this case, in the construction which the Circuit Court gave to the 6th section of our act concerning Executions. We do not understand that under this section a person having possession of property of the defendant in the execution can be garnisheed. That seotion is confined to. debtors of the defendant, and in this respect is more limited in its operation than the corresponding section of the Attachment law.
No necessity is perceived for giving this statute a more enlarged construction. Gold and silver coin are subject to be seized on execution, like any other property not .exempted by law,-and the same vigilance which enables the creditor to garnishee the person in whose possession it happens to be found, would enable him to levy directly upon the money. So also it could be reached by attachment, if the case in other respects authorized' one.
If the garnishee, in this case, had been the depositary of a horse, or other chattel, than the gold coin belonging to the defendant, it could hardly admitan argument that such a depositary was not a debtor of the defendant within the meaning of the act. The principle is not changed by the fact that the property was current gold coin, since an execution reaches under our law.
The only question is, was Edgar, the garnishee, a debtor of Collins, the defendant ? He had received from.Collins one thousand dollars in American gold, with directions as to the disposition of it. He was in no sense a debtor to Collins. He had not in any way rendered himself liable to any action by Collins,, or any of Collins’ creditors. He held the property or money, so far as it appears, merely as a deposit — expecting to derive no benefit in any form and to incur no liability by reason of its being in his possession. He had been merely passive and had done nothing to subject himself to responsibility. If the property was the property of Collins, there was nothing to obstruct the levy of ,an execution by Collins’ creditors. ■ Why, then, give any latitudinsus construction to the execution law, so as to inflict costs'upon the garnishee, when nothing is to be gained even for the creditors. He has simply mistaken his remedy. Judgment affirmed.